                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 JEFFREY BISHOP,                                   )
                                                   )
               Plaintiff,                          )
                                                   )            No.    3:20-CV-087-DCLC-DCP
 v.                                                )
                                                   )
 ANDERSON COUNTY JAIL,                             )
 RIDGEVIEW, JAMES LANDRY, and                      )
 CORPORAL Z. ALLEN,                                )
                                                   )
               Defendants.                         )

                                  MEMORANDUM & ORDER

       Plaintiff, an inmate in the Anderson County Detention Facility, has filed a motion for leave

to proceed in forma pauperis [Doc. 2] and a pro se complaint for violation of 42 U.S.C. § 1983

[Doc. 1] in which he alleges that he has been denied mental health medications [Id. at 3–4]. The

Court will address Plaintiff’s motion for leave to proceed in forma pauperis before screening the

complaint in accordance with the Prison Litigation Reform Act (“PLRA”).

       I.      FILING FEE

       First, it appears from Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2]

that he lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C.

§ 1915, the motion for leave to proceed in forma pauperis [Id.] will be GRANTED.

       Because Plaintiff is an inmate in the Anderson County Jail, he will be ASSESSED the civil

filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be DIRECTED to

submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130, Knoxville, Tennessee

37902, as an initial partial payment, the greater of: (a) twenty percent (20%) of the average monthly

deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of the average monthly

balance in his inmate trust account for the six-month period preceding the filing of the complaint.
28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account

shall submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited to

Plaintiff’s trust account for the preceding month), but only when such monthly income exceeds

ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00) has been paid

to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

where Plaintiff is now confined. This order shall be placed in Plaintiff’s prison file and follow

him if he is transferred to another correctional institution. The Clerk also will be DIRECTED to

provide a copy to the Court’s financial deputy.

       II.     SCREENING

               A.      Screening Standard

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson

v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme

Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and

1915A] because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v.

Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA,

a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts




                                                  2
liberally construe pro se pleadings filed in civil rights cases and hold them to a less stringent

standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       A successful claim under § 1983 requires a plaintiff to establish that he was deprived of a

federal right by a person acting under color of state law. 42 U.S.C. § 1983; Polk County v. Dodson,

454 U.S. 312, 315 (1981).

               B.      Complaint Allegations

       Plaintiff requested a mental health medication on October 8, 2019, and January 30, 2019,

but an unnamed individual told him that the jail does not have to provide it and that Defendant

Ridgeview must see him [Doc. 1 p. 3–4]. However, Defendant James Landry, a criminal justice

case manager at Defendant Ridgeview, saw Plaintiff in December 2019 and stated that he could

not provide Plaintiff with assistance in getting this medication because Plaintiff is a “state inmate,”

but that he would see what he could do [Id. at 3–4]. On February 9, 2020, Plaintiff filed a grievance

with Defendant Corporal Allen regarding the denial of this medication and asking to be sent to a

state prison so that he can get the help he needs, but did not receive a timely response [Id.]. As

relief, Plaintiff seeks to hold “Anderson County Jail [] accountable for holding state inmates but

not helping with their mental health needs” and monetary damages [Id. at 5].

               C.      Analysis

       First, as to Defendant Corporal Allen, Plaintiff alleges only that he filed a grievance with

this Defendant and he has not received a response.            However, Plaintiff has “no inherent

constitutional right to an effective prison grievance procedure.” Argue v. Hofmeyer, 80 F. App’x

427, 430 (6th Cir. 2003). Moreover, a prison official can only be held liable for his own

unconstitutional conduct. Colvin v. Caruso, 605 F.3d 282, 292 (6th Cir. 2010). Accordingly, a jail

official may not be liable under § 1983 based on “simple awareness of [] misconduct.” Leary v.



                                                  3
Daeschner, 349 F.3d 888, 903 (6th Cir. 2003). Thus, the complaint fails to state a claim upon

which relief may be granted under § 1983 as to Defendant Corporal Allen and he will be

DISMISSED.

        Next, the Anderson County Jail is not a suable entity under § 1983. See Marbry v. Corr.

Med. Serv., No. 99-6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding that “the

Shelby County Jail is not an entity subject to suit under §1983”). Accordingly, Defendant

Anderson County Jail will be DISMISSED.

       However, the complaint allows the Court to plausibly infer that Anderson County relies on

Defendant Ridgeway to provide mental health services to inmates in its jail, that Anderson County

and/or Defendant Ridgeview have a policy of not providing mental health care for state inmates in

the custody of Anderson County, and that Defendant Landry denied Plaintiff’s request for mental

health medication pursuant to this policy. Accordingly, the Clerk will be DIRECTED to

substitute Anderson County as a Defendant herein in the place of Anderson County Jail and

Plaintiff’s claim that he has been denied mental health medication will proceed against Anderson

County, Defendant Ridgeway, and Defendant Landry.

       III.   CONCLUSION

       For the reasons set forth above:

              1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] is
                 GRANTED;

              2. Because Plaintiff is an inmate in the Anderson County Jail, he is ASSESSED
                 the civil filing fee of $350.00;

              3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the
                 filing fee to the Clerk in the manner set forth above;

              4. The Clerk is DIRECTED to mail a copy of this memorandum and order to the
                 custodian of inmate accounts at the institution where Plaintiff is now confined
                 and to provide a copy to the Court’s financial deputy;

                                               4
      5. Even liberally construing the amended complaint in favor of Plaintiff, it fails to
         state a claim upon which relief may be granted under § 1983 as to Defendants
         Corporal Allen and Anderson County Jail and they are therefore DISMISSED;

      6. The Clerk is DIRECTED to substitute Anderson County as a Defendant herein
         in the place of the Anderson County Jail;

      7. Plaintiff’s claim that he has been denied mental health medication will proceed
         against Defendants Anderson County, Ridgeview, and Landry;

      8.    The Clerk is DIRECTED to send Plaintiff service packets (a blank summons
           and USM 285 form) for Defendants Anderson County, Ridgeview, and Landry;

      9. Plaintiff is ORDERED to complete the service packets and return them to the
         Clerk’s Office within twenty (20) days of entry of this memorandum and order.
         At that time, the summonses will be signed and sealed by the Clerk and
         forwarded to the U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

      10. Plaintiff is NOTIFIED that failure to return the completed service packets
          within the time required may result in dismissal of this action for want of
          prosecution and/or failure to follow Court orders;

      11. Defendants shall answer or otherwise respond to the complaint within twenty-
          one (21) days from the date on which they are served;

      12. If any Defendant fails to timely respond to the complaint, any such failure may
          result in entry of judgment by default; and

      13. Plaintiff is ORDERED to immediately inform the Court and Defendants or
          their counsel of record of any address changes in writing. Pursuant to Local
          Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and the
          other parties to the proceedings of any change in his or her address, to monitor
          the progress of the case, and to prosecute or defend the action diligently. E.D.
          Tenn. L.R. 83.13. Failure to provide a correct address to this Court within
          fourteen days of any change in address may result in the dismissal of this action.

SO ORDERED.

E N T E R:

                                                    s/Clifton L. Corker
                                                    United States District Judge




                                        5
